RENDERED: JULY 16, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1351-MR


SAMUEL L. GAMBREL                                                APPELLANT



                   APPEAL FROM KNOX CIRCUIT COURT
v.                 HONORABLE GREGORY A. LAY, JUDGE
                        ACTION NO. 16-CR-00233



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Samuel Gambrel appeals the denial of his Kentucky

Rules of Criminal Procedure (RCr) 11.42 motion in which he alleged ineffective

assistance of trial counsel. Finding no error, we affirm.

                   FACTS AND PROCEDURAL HISTORY

               Two confidential informants, Kenny Hoskins and
             Michelle Philpot, were working with the Kentucky State
                Police to buy illegal drugs. Hoskins, a paid informant,
                contacted Gambrel and arranged to purchase two
                oxycodone pills. Det. Tyson Lawson searched Hoskins
                and Philpot, wired Hoskins with a video camera, and
                gave Hoskins $115 to make the buy.

                    Gambrel picked up the informants at their home and
                drove them to Flat Lick, Kentucky, stopping for gas
                along the way. After a short drive, Gambrel pulled into a
                driveway where a camper was parked. Hoskins gave
                Gambrel the buy money, Gambrel exited the vehicle and
                walked to the camper. A few minutes later, Gambrel
                returned to the vehicle with two and one-half oxycodone
                pills and a syringe. Gambrel gave two of the pills to
                Hoskins. While sitting in the vehicle, Gambrel crushed
                the remaining one-half pill, prepared a syringe in which
                he placed the crushed pill, and injected himself. Using a
                smartphone, Gambrel confirmed the authenticity of the
                pills when Hoskins questioned what he had just bought.
                Gambrel then drove the informants back to their home,
                and Hoskins and Philpot delivered the two oxycodone
                pills to Det. Lawson.

                    Gambrel was indicted on a single count of first-degree
                trafficking in a controlled substance, second or
                subsequent offense.[1] At a one-day jury trial convened
                on April 18, 2017, a video of the drug buy was
                introduced through Hoskins. Jurors saw Gambrel
                approach the camper, step to the camper’s open door,
                return with drugs for Hoskins, and prepare a syringe and
                inject himself with oxycodone. Jurors were instructed on
                trafficking and possession.

Gambrel v. Commonwealth, No. 2017-CA-000946-MR, 2018 WL 3491858, at *1

(Ky. App. Jul. 20, 2018).



1
    Kentucky Revised Statute (KRS) 218A.1412, a class C felony.

                                              -2-
             The jury found him guilty of the trafficking charge and sentenced him

to ten years in prison. Gambrel then appealed to another panel of this Court, which

affirmed the conviction. On March 22, 2019, Gambrel filed a pro se RCr 11.42

motion alleging multiple instances of ineffective assistance of counsel. On July

17, 2019, the trial court entered an order denying the motion without a hearing.

This appeal followed.

                                     ANALYSIS

             Before the trial court, Gambrel raised multiple issues regarding

ineffective assistance of counsel; however, he only raises one issue on appeal.

Gambrel argues that trial counsel was ineffective for failing to request a jury

instruction for criminal facilitation. KRS 506.080 states:

             (1) A person is guilty of criminal facilitation when,
             acting with knowledge that another person is committing
             or intends to commit a crime, he engages in conduct
             which knowingly provides such person with means or
             opportunity for the commission of the crime and which in
             fact aids such person to commit the crime.

             (2) Criminal facilitation is a:

                   (a) Class D felony when the crime facilitated is a
                   Class A or Class B felony or capital offense;

                   (b) Class A misdemeanor when the crime
                   facilitated is a Class C or Class D felony;

                   (c) Class B misdemeanor when the crime
                   facilitated is a misdemeanor.


                                          -3-
             Gambrel was charged with a class C felony, but facilitation of a

criminal offense in this case would be a class A misdemeanor. The trial court held

that trial counsel chose to argue that Gambrel merely possessed the oxycodone and

did not sell it. The trial court held that this was a sound trial strategy and not

seeking a facilitation instruction was part of that strategy. The trial court also held

that, based on the evidence presented at trial, Gambrel was not entitled to a

criminal facilitation instruction.

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance

                                           -4-
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial
             to the defense in order to constitute ineffective assistance
             under the Constitution.

Id., 466 U.S. at 691-92, 104 S. Ct. at 2066-67 (citations omitted). “It is not enough

for the defendant to show that the errors had some conceivable effect on the

outcome of the proceeding.” Id., 466 U.S. at 693, 104 S. Ct. at 2067. “The

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id., 466 U.S. at 694, 104 S. Ct. at 2068. Additionally, “a hearing is

required only if there is an issue of fact which cannot be determined on the face of

the record.” Stanford v. Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

                 Judicial scrutiny of counsel’s performance must be
             highly deferential. It is all too tempting for a defendant
             to second-guess counsel’s assistance after conviction or
             adverse sentence, and it is all too easy for a court,
             examining counsel’s defense after it has proved
             unsuccessful, to conclude that a particular act or omission
             of counsel was unreasonable. A fair assessment of
             attorney performance requires that every effort be made
             to eliminate the distorting effects of hindsight, to
             reconstruct the circumstances of counsel’s challenged
             conduct, and to evaluate the conduct from counsel’s
             perspective at the time. Because of the difficulties
             inherent in making the evaluation, a court must indulge a
             strong presumption that counsel’s conduct falls within
             the wide range of reasonable professional assistance; that
             is, the defendant must overcome the presumption that,
             under the circumstances, the challenged action “might be

                                         -5-
             considered sound trial strategy.” There are countless
             ways to provide effective assistance in any given case.
             Even the best criminal defense attorneys would not
             defend a particular client in the same way.

Strickland, 466 U.S. at 689-90, 104 S. Ct. at 2065 (citations omitted).

             We conclude that the trial court did not err in denying Gambrel’s RCr

11.42 motion. We agree with the trial court that Gambrel would not have been

entitled to a facilitation instruction; therefore, Gambrel’s trial counsel was not

ineffective for failing to request such an instruction. “A court generally is required

to instruct a jury on all offenses that are supported by the evidence. But a trial

court does not need to give an instruction on a lesser-included offense if there is no

evidentiary foundation for the instruction.” Commonwealth v. Swift, 237 S.W.3d

193, 195 (Ky. 2007) (footnotes and citations omitted).

             To traffic in a controlled substance means to “manufacture, distribute,

dispense, sell, transfer, or possess with intent to manufacture, distribute, dispense,

or sell a controlled substance[.]” KRS 218A.010(56). On the other hand,

“[f]acilitation reflects the mental state of one who is ‘wholly indifferent’ to the

actual completion of the crime.” Springfield v. Commonwealth, 410 S.W.3d 589,

595-96 (Ky. 2013) (citations omitted). Here, Gambrel “was fully aware that he

was in fact obtaining and selling drugs. He did not provide another person the

‘means or opportunity’ to commit a crime; he, instead, committed a crime

himself.” Id. at 596. Gambrel was not wholly indifferent to the completion of the

                                          -6-
crime; he participated at every step. He drove the confidential informants to the

location of the drugs, used their money to buy the drugs, and distributed the drugs

to them.

                                  CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court. The

court did not err in denying Gambrel’s RCr 11.42 motion because he would not

have been entitled to a facilitation instruction based on the evidence presented at

trial.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Stephanie A. Trantham                     Daniel Cameron
 Pineville, Kentucky                       Attorney General of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-